Citation Nr: 0216160	
Decision Date: 11/12/02    Archive Date: 11/25/02

DOCKET NO.  01-02 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for malaria.  

2.  Entitlement to service connection for Gilbert's disease.  

3.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease of the lumbar spine with 
lumbosacral strain.  

4.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease (arthritis) of the cervical 
spine with cervical strain.  

5.  Entitlement to an initial rating in excess of 10 percent 
for post-operative left knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from August 1991 to December 
1999.  No service in Southwest Asia or the Persian Gulf is 
indicated in the relevant service records.  This matter comes 
before the Board of Veterans' Appeals (Board) from rating 
determinations by the Winston-Salem, North Carolina, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In August 2002, the appellant provided testimony at the RO in 
a video conference held before the undersigned, seated in 
Washington, D.C.  A transcript of that hearing is of record, 
as is evidence submitted at that time and later in support of 
the present appeal.  At this conference, the appellant 
withdrew his appeal seeking an initial compensable rating for 
a right ankle disability.  

In October 2002, after the claims folder was forwarded to the 
Board, the appellant submitted a claim seeking service 
connection for hypertension.  This matter is referred to the 
RO for appropriate further action.  

The issues of entitlement to service connection for Gilbert's 
disease and entitlement to an initial rating in excess of 
10 percent for degenerative disc disease of the lumbar spine 
with lumbosacral strain are addressed in the remand that 
follows the order section of this decision.



FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issues decided herein have been obtained.  

2.  Chronic malaria originated during the appellant's active 
military service.  

3.  The service-connected disability of the cervical spine is 
manifested by limitation of motion which more nearly 
approximates slight than moderate.  

4.  The service-connected post-operative left knee disability 
is manifested by a slight degree of left knee impairment.  


CONCLUSIONS OF LAW

1.  Chronic malaria was incurred in active duty.  38 U.S.C.A. 
§ 1110 (West Supp. 2002).  

2.  The requirements for an initial rating in excess of 10 
percent for degenerative joint disease of the cervical spine 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5290 (2002).  

3.  The requirements for an initial rating in excess of 
10 percent for the post-operative left knee disability have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5258, 
5259, 5260, 5261 (2002).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
appellant's claims, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition regulations implementing the 
VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The Board will assume for the purposes of this appeal that 
the liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the issues on appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

The record reflects that through the various statements of 
the case, supplements thereto and letters dated January 25, 
April 2 and June 2, 2001, the RO has notified the appellant 
of the evidence and information needed to substantiate his 
claims, the information he should provide to enable the RO to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence and information on his behalf, and 
the evidence that the veteran should submit if did not desire 
the RO to obtain the evidence on his behalf.  Therefore, the 
Board is satisfied that the RO has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board also notes that the RO has obtained service and 
post-service treatment records and provided the appellant 
with several official VA examinations in connection with the 
current claims.  Furthermore, at the August 2002 video 
conference, the appellant testified that all pertinent 
evidence in the form of private medical treatment records had 
been submitted, and that assistance from VA was not needed to 
obtain any additional evidence.  Moreover, the appellant's 
representative has not identified any additional evidence or 
information which could be obtained to substantiate the 
current claims, and the Board is also unaware of any such 
outstanding evidence or information.  Therefore, the Board is 
also satisfied that the RO has complied with the duty to 
assist requirements of the VCAA and the regulations 
implementing it.  

II.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2002) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities at issue.  The Board 
has found nothing in the historical record which would lead 
to the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote histories and 
findings pertaining to these disabilities, except as noted 
above.  

The rule from Francisco v. Brown, 7 Vet.App. 55, 58 (1994) 
(Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.) is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

The reports of the appellant's enlistment medical 
examinations in April and August 1991 are negative for any 
indication of malaria or Gilbert's disease.  During service, 
the appellant injured his lower back in 1992 and on several 
subsequent occasions.  The appellant was treated for vivax 
malaria in May 1993 after serving in Somalia.  Although he 
received treatment, there were relapses in August 1993 
(confirmed by several malaria smears positive for P. vivax), 
November 1993 (confirmed by several malaria smears positive 
for P. vivax), and January 1994.  Many laboratory studies in 
service also reflect high or very high total bilirubin 
levels.  

Also during service, the appellant injured his neck in 1996 
and reinjured it in 1997, and on both occasions he was 
treated for cervical strain.  The appellant also injured his 
left knee in 1998, and he was found to have a torn left 
anterior cruciate ligament (ACL) and a torn left medical 
meniscus.  Arthroscopic surgical repair was undertaken in 
April 1999, followed by extensive physical therapy.  

In April 2000, a private physician wrote to say that the 
appellant had a history of malaria exposure and infection and 
to list some of the long-tern residual effects of malarial 
infection, including general debilitation, splenomegaly, 
anemia and malaise.  

On a very comprehensive VA examination of the appellant in 
August 2000, the left knee demonstrated no abnormality to 
either varus or valgus stress.  There was a positive anterior 
drawer sign, but no posterior drawer sign was noted.  A 
positive McMurray's sign was present with medial testing, and 
minimal crepitus was also noted.  There was no redness, 
swelling or tenderness over either knee noted on this 
examination; sensory examination of the left knee disclosed 
an area of decreased sensation, but the sense of touch was 
intact.  No limited motion of the left knee was reported on 
this examination.  The appellant complained of some 
occasional swelling and numbness in the left knee; but it was 
noted that he was still able to run several miles every day 
without any significant difficulty, although he experienced 
some pain in the left knee after running which he treated 
with pain medications and/or ice packs.  X-ray films of the 
left knee disclosed evidence of surgical repair of the left 
ACL.  

On this same examination, the appellant complained of 
soreness in his neck on a daily basis, especially when 
sitting or standing quietly, and of crepitus with motion of 
the neck.  He reportedly could touch his chin to his chest 
and extend the neck normally.  All indications were that he 
had a full range of motion in the neck at this time.  X-ray 
films disclosed mild spurring (arthritis) of C6.  

The VA examiner in August 2000 also noted the prior history 
of malaria with several relapses, and also of a slight 
elevation of the appellant's bilirubin tests which had been 
attributed to Gilbert's disease.  The VA examiner found no 
signs of active malaria at this time, such as splenomegaly, 
jaundice or fever.  The reported diagnoses at this time 
included vivax malaria, resolved; and Gilbert's disease, by 
laboratory testing, asymptomatic at present.  

By rating action dated in September 2000, as later amended, 
service connection was granted for degenerative disc disease 
of the lumbar spine with lumbosacral strain, rated 10 percent 
disabling; for degenerative joint disease (arthritis) of the 
cervical spine with cervical strain, rated 10 percent 
disabling; and for the residuals of a torn ACL and medial 
meniscus of the left knee, also rated 10 percent disabling.  
Service connection for malaria and Gilbert's disease was 
denied.  The present appeal ensued from these determinations.  

The appellant was treated in January 2001 at the Raleigh 
Orthopaedic Clinic for complaints of neck pain and left knee 
instability which prevented him from working out like he 
would like to do.  Physical examination disclosed a full 
range of cervical motion with mild discomfort on extension.  
Strength, reflexes and sensations in both upper and lower 
extremities were intact, and all pulses in the upper and 
lower extremities were symmetrical.  No swelling or acute 
skin changes were noted in the cervical spine, and there was 
only a slight swelling of the left knee.  There was no 
significant effusion.  The appellant demonstrated a 1+ 
Lachman's with a tight end point, and he had mild 
patellofemoral crepitance with the range of motion in the 
left knee.  There was a 2.5 cm. circumferential difference of 
the quadriceps musculature on the left compared to the right; 
the appellant demonstrated no joint line tenderness, and he 
had a negative McMurray's.  He was able to fully extend the 
left knee, and flexion on the left was to 125 degrees 
compared to 130 degrees on the right.  There was no 
significant discomfort noted on deep flexion of the left 
knee.  X-ray films disclosed early degenerative (arthritic) 
changes of the cervical spine and no significant 
abnormalities of the left knee.  

In June 2001, a computerized tomogram (CT) scan of the 
appellant's abdomen was negative, as also was a CT scan of 
his pelvis.  

In July 2001, the appellant was again accorded a VA 
examination which included a review of the claims file.  The 
examiner reported that the appellant had an unequivocal 
history of malaria vivax with three known recurrences.  
Although no current evidence of active malaria was found at 
this time, the examiner commented that it is well-known that 
malaria may recur many years after the initial attack.  A 
history of splenomegaly with equivocal current findings was 
also reported at this time.  The examination report also 
notes that the appellant was working 30-40 hours per week in 
addition to taking five or six hours of college-level course 
work.  

Medical records received from North Carolina State University 
reflect treatments in November-December 2001 and in October 
2002 for complaints of fatigue and for multiple health 
issues.  

A March 2002 CT contrast scan of the appellant's head was 
negative, as was a May 2002 magnetic resonance imaging (MRI) 
scan of the upper abdomen.  

At the August 2002 video conference, the appellant indicated 
that he experienced left knee pain if he ran every day, so he 
generally limited his running to two or three days per week.  
He also occasionally noticed some swelling in the left knee 
after running, for which he used an ice pack; but he did not 
wear a knee brace or take any pain medications for his knee.  
The knee didn't swell if he didn't run.  The appellant also 
occasionally experienced pain shooting up his back to his 
neck which was unrelated to any particular activity.  He had 
learned by experience how to limit his weight training and 
other work-out activities to avoid this problem, and, if 
necessary, he took Tylenol.  

Later in August 2002, the appellant returned to the Raleigh 
Orthopaedic Clinic for a recheck of his neck and knee 
complaints.  Diffuse tenderness remained throughout the 
cervical spine, more on the left than on the right, and there 
was some palpable tension and spasm noted.  The appellant had 
a full range of cervical motion with no crepitation 
throughout that motion.  Regarding the left knee, there was 
slight laxity compared to the right, and there was continued 
evidence of left quadriceps wasting.  There was also evidence 
of patellofemoral crepitance and tenderness in the patellar 
tendon; but there was a full range of left knee motion with 
no discomfort on joint line palpation.  

Private medical records dating from September 2002 document 
physical therapy treatments received by the appellant for 
complaints of neck pain.  

A medical article by the American Liver Foundation received 
in October 2002 indicates that Gilbert's syndrome (or 
disease) is a relatively common and benign congenital 
(probably hereditary) liver disorder characterized by a mild, 
fluctuating increase in serum bilirubin.  This condition does 
not require treatment and will not interfere with a normal 
lifestyle.  

III.  Analysis

Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then continuity of symptomatology after 
discharge from service is required to support the claim.  
38 C.F.R. § 3.303(b).  

In the present case, there is unequivocal evidence that the 
appellant incurred a malarial infection in service which 
recurred several times prior to his discharge from active 
service.  This evidence is more than sufficient to establish 
the existence of a chronic disability in service.  Moreover, 
any future relapses which may occur are attributable to the 
initial infection which occurred during active service.  As 
reported by the VA examiner in July 2001, it is well known 
that malaria can recur many years after the initial 
infection.  Consequently, the current lack of clinical 
findings of active malaria is not dispositive of this claim 
for service connection, although it certainly is relevant to 
the question of a current rating of the severity of this 
disability.  The preponderance of the evidence establishes 
that chronic malaria was incurred during the appellant's 
active military service, and therefore the appeal as to this 
issue will be granted.  

Rating Claims

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2002).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2002).  

38 C.F.R. § 4.14 does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
Diagnostic Code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the Rating Schedule is to 
recognize painful motion with joint pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.
Degenerative Joint Disease (Arthritis) of the Cervical Spine 
with Cervical Strain

The Rating Schedule provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic code(s), a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

A slight degree of limitation of motion of the cervical spine 
warrants a 10 percent rating; a moderate degree of limited 
cervical motion warrants a 20 percent rating; and a severe 
limitation of cervical motion warrants a 30 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5290.  

In the present case, the evidence indicates that arthritis of 
the cervical spine has been confirmed by x-ray findings.  
However, the appellant has consistently demonstrated a full 
range of motion in the cervical spine, although sometimes 
accompanied by mild pain and occasional crepitus of the neck.  
In essence the record demonstrates the presence of slight 
limitation of motion due to pain.  The Board has considered 
all of the pertinent disability factors, as required by 
38 C.F.R. §§ 4.40, 4.45 and DeLuca, but the evidence 
demonstrates that the functional impairment of the veteran's 
cervical spine does not more nearly approximate the moderate 
impairment required for a 20 percent evaluation than the 
slight impairment required for a 10 percent evaluation..  

Post-operative Left Knee Disability

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees,  or a 20 
percent evaluation if flexion is limited to 30 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, or a 20 
percent evaluation if extension is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

A dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint will be rated 
20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 
5258.  

Removal of the semilunar cartilage, if symptomatic, will be 
rated 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5259.  

Other knee impairment such as recurrent subluxation or 
lateral instability warrants a 10 percent evaluation if it is 
slight, a 20 percent evaluation if it is moderate or a 30 
percent evaluation if it is severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257. 

The evidence of record indicates that the veteran has does 
not have arthritis of the left knee.  He has an essentially 
full range of motion of the left knee (although a very 
minimal limitation of flexion was reported in January 2001), 
minimal crepitus on occasion, and no more than a slight 
degree of instability due to tendon laxity.  There is no 
competent medical evidence of frequent episodes of locking, 
pain, or effusion into the left knee joint.  Although the 
appellant complains of some occasional swelling or slight 
left knee pain if he runs too frequently, he is nevertheless 
able to sustain a fairly high level of physical activity 
without significant difficulty.  There is also consistent 
evidence of some slight degree of quadriceps wasting, but no 
evidence of joint line tenderness.  

Therefore, the Board must conclude that the disability does 
not more nearly approximate the criteria for a 20 percent 
evaluation than those for a 10 percent evaluation under 
Diagnostic Code 5257, and does not meet the minimum 
requirements for a compensable evaluation under Diagnostic 
Code 5260, 5261 or 5258.  In addition, symptomatology 
justifying a 10 percent rating under Diagnostic Code 5259 is 
not separate and distinct from that justifying a 10 percent 
evaluation under Diagnostic Code 5257.  Therefore, a separate 
compensable evaluation is not warranted under Diagnostic Code 
5259.  In sum, the disability is properly evaluated as 10 
percent disabling.  

Other Applicable Provisions

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for either of the 
disabilities at issue.  

Extra-schedular Consideration

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The veteran has not required frequent 
hospitalization for either disability and the manifestations 
of each disability are not in excess of those contemplated by 
the schedular criteria.  In sum, there is no indication that 
the average industrial impairment from either disability would 
be in excess of that contemplated by the assigned evaluation.  
Therefore, referral of this case for extra-schedular 
consideration is not in order.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

Entitlement to service connection for malaria is granted.  

Entitlement to an initial rating in excess of 10 percent for 
degenerative joint disease (arthritis) of the cervical spine 
with cervical strain is denied.  

Entitlement to an initial rating in excess of 10 percent for 
post-operative left knee disability is denied.  
REMAND

The appellant's service-connected disability of the lumbar 
spine is currently rated 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2001) pertaining to 
intervertebral disc syndrome.  

Effective September 23, 2002, after the RO's most recent 
consideration of the veteran's claim, the criteria for 
evaluating intervertebral disc syndrome were amended.  See 67 
Fed. Reg. 55345 (August 22, 2002).  In order to avoid 
prejudice to the veteran, the case must be remanded for RO 
consideration of the veteran's claim under the new criteria.  
Moreover, a new VA examination which addresses the new rating 
criteria is needed.  

The Board also believes that additional development 
concerning the issue of service connection for Gilbert's 
disease is warranted.  

Accordingly, this appeal is REMANDED to the RO for the 
following actions:  

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment or 
evaluation for any other health care 
providers who possess records pertaining 
to treatment or evaluation of him for low 
back disability since January 2000 which 
are not already of record.  When the 
requested information and any necessary 
authorization are received, the RO should 
obtain a copy of any indicated records.

2.  Then, the RO should schedule the 
veteran for an examination by a physician 
with appropriate expertise to determine 
the nature and extent of all impairment 
due to the service-connected low back 
disability.  The examiner must review the 
claims folder before completing the 
examination report.  All indicated 
studies, including X-rays and range of 
motion studies in degrees, should be 
performed.  

In reporting range of motion, the 
examiner should specifically 
identify any excursion of motion 
accompanied by pain.  The examiner 
should be requested to identify any 
objective evidence of pain and to 
assess the extent of any pain.  

Tests of joint motion against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment 
due to incoordination, weakened 
movement and excess fatigability on 
use should be assessed in terms of 
additional degrees of limitation of 
motion.  

The examiner should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the examiner should so state.  

The examiner should specifically 
identify any evidence of neuropathy 
due to the service-connected 
disability, to include 
characteristic pain, demonstrable 
muscle spasm, and absent ankle jerk.  
In addition, the examiner should 
elicit history concerning the 
frequency and duration of 
incapacitating episodes 
necessitating bed rest and treatment 
by a physician.  

3.  The RO should next send the claims 
file to a VA physician with the 
appropriate qualifications and request a 
written medical opinion as to whether: 
(1) the appellant's Gilbert's disease 
clearly and unmistakably pre-existed his 
active military service and, if so, 
whether it is at least as likely as not 
that this disability underwent a 
permanent increase in severity during 
service and if so whether the increase in 
severity during service was clearly and 
unmistakably due to natural progress; and 
(2) if the condition did not clearly and 
unmistakably pre-exist service, was it 
initially manifested during service?  The 
rationale for all opinions expressed 
should also be provided.  

4.  The RO should also undertake any 
other development it determines is 
necessary to satisfy the notification and 
duty to assistance requirements of the 
Veterans Claims Assistance Act (VCAA) of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

5.  The RO should then readjudicate the 
veteran's claim for a higher initial 
rating for the service-connected low back 
disability with consideration of the 
former and current criteria for 
evaluating the low back disability.  The 
RO should apply the former criteria for 
the period prior to the effective date of 
the new criteria, and the version of the 
criteria that is more favorable to the 
veteran for the period from the effective 
date of the new criteria.  

6.  The RO should also readjudicate the 
claim seeking service connection for 
Gilbert's disease with particular 
reference to the presumption of soundness 
under 38 C.F.R. § 3.304.  

If the benefits sought are not granted to the appellant's 
satisfaction, the appellant and his representative should be 
furnished an appropriate supplemental statement of the case 
and provided an opportunity to respond.  In accordance with 
proper appellate procedures, the case should then be returned 
to the Board for further appellate consideration.  The 
appellant need take no further action until he is otherwise 
informed, but he may furnish additional evidence and/or 
argument on the remanded matters while the case is in remand 
status.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



